Citation Nr: 1114184	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss prior to December 23, 2010, and to a disability rating in excess of 10 percent for bilateral hearing loss from that date.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the VARO in Boston, Massachusetts, that, in pertinent part, granted service connection for hearing loss and assigned a noncompensable disability evaluation, effective December 26, 2006.  In that same rating decision, service connection for tinnitus was granted and a 10 percent disability rating was assigned.  

The case was previously before the Board in November 2010 at which time it was remanded for further development.  The Veteran was accorded an audiologic examination by VA in December 2010.  Subsequent thereto, in a January 2011 rating decision, the disability rating for the hearing loss was increased from zero percent to 10 percent, effective December 23, 2010.  As this increased rating does not constitute a full grant of all benefits possible, and as the veteran has not withdrawn his claim with regard to this issue, the matter remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

For reasons set forth below, the issue of entitlement to an extraschedular rating for the Veteran's hearing loss will be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  At the time of audiologic examination by VA in June 2009, the Veteran's hearing loss was productive of Level I in the left ear and Level III hearing acuity in the right ear.  

2.  At the time of audiologic examination by VA in December 2010, the average decibel loss in the left ear was 57.5 and speech discrimination was 96 percent.  In the right ear, the average decibel loss was 56.3 and speech discrimination was 92 percent.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for the Veteran's bilateral hearing loss prior to December 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss since December 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, among other things, notice and assistance to VA claimants under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA has issued final rules amending its adjudication regulations to implement the provisions of the VCAA.  See generally 38 C.F.R. §§ 3.156, 3.159, and 3.326.  The intended effect of these regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing or the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits or who attempts to reopen a previously denied claim.  

Upon receipt of a complete or substantially application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements in a service connection claim.  Those elements are:  (1) Veteran's status; (2) existence of a current disability; (3) a connection between current disability and the Veteran's service; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA's duties under the VCAA and its implementing regulations have been fulfilled with respect to the claim for evaluation of bilateral hearing loss disability.  The Board is aware of recent case law holding that notice specific to individual Veterans is no longer required in increased compensation claims.  See Vazquez Flores v. Shinseki, 580 F.3d 1200 (Fed. Cir. 2009).  The Board notes that by communication dated in August 2009, the Veteran was informed of the provisions of 38 C.F.R. § 4.86 with regard to exceptional patterns of hearing impairment.  

With regard to assistance, the Veteran has been accorded examinations by VA, medical records have been obtained and associated with the claims file, and his service treatment records have also been associated with the file.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.  

Pertinent Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for various periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2008).  In that case, the Court held that staged ratings were appropriate for an increased rating claim when the factual findings showed distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

To evaluate the degree of disability, the Rating Schedule establishes 11 auditory acuity levels when determining hearing impairment.  The levels extend from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, 4.87.  

Organic impairment of hearing acuity is measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiology testing at the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 C.F.R. § 4.85(d).  

Ratings of hearing loss disability involve a mechanical application of the rating criteria to the findings of official audiology testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Hearing loss is rated by a single code, Diagnostic Code 6100, regardless of the percentage of disability.  

The severity of hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests and the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa.  38 C.F.R. § 4.85(a)(d).  

Table VI, "numeric designations of hearing impairment based on pure tone threshold average and speech discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).  

Table VII, "percentage evaluations for hearing impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poor hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under these provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman number designation for hearing impairment from either Table VI or Table VIa whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less than 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

At the time of audiologic examination by VA in June 2009, it was noted that the Veteran reported he had the most difficulty hearing his wife when they were riding in the car.  He also had difficulty hearing a passenger in the backseat when he was driving.  It was indicated the Veteran exhibited normal hearing in the right ear from 250 to 500 Hertz, mild sensorineural hearing loss from 750 to 1,000 Hertz, moderate sensorineural hearing loss from 1,500 to 2,000 Hertz, and moderately severe sensorineural hearing loss from 3,000 to 4,000 Hertz with excellent speech recognition ability.  In his left ear, hearing was reported as within normal limits at 250 Hertz, with mild sensorineural hearing loss from 500 to 1,000 Hertz, and moderately severe sensorineural hearing loss from 1,500 to 4,000 Hertz with excellent speech recognition ability.  The examiner noted that his hearing loss would have a significant effect on his occupation and that he would likely have difficulty hearing in situations where he could not see the speaker's face or with background noise.  

In a February 2010 statement and in testimony at a Travel Board hearing before the undersigned in August 2010, the Veteran testified that his hearing had worsened.  He stated that the hearing impairment adversely affected his job driving a limousine because he had difficulty hearing what passengers were saying to him.  He sent in the report of an audiologic evaluation done in September 2009 by a private audiologist.  Testing at that time showed incapacitating impairment for the Veteran's hearing abilities than reflected on the June 2009 examination.  The examiner stated that the Veteran had severe to profound sensorineural hearing loss in both ears.  

Thereafter, the Veteran was accorded another audiologic examination by VA in December 2010.  The claims file, to include the report of the September 2009 private examination, was reviewed by the examiner.  The examination findings showed 96 percent discrimination in the left ear.  Decibel loss at 1,000 Hertz was 40, it was 60 at 2,000, 65 at 3,000, and 65 at 4,000.  The average decibel loss in the left ear was 57.5.  

As for the right ear, there was a speech discrimination of 92 percent.  Decibel loss at 1,000 Hertz was 40, there was a 55 decibel loss at 2,000, a 65 decibel loss at 3,000, and a 65 decibel loss at 4,000 Hertz.  The average decibel loss of the right ear was 56.3.  The examiner noted that the Veteran would have increased difficulty hearing in the background noise, at a distance or when not facing the speaker.  It was noted that this loss was amenable to amplification.  It was specifically noted that, for his occupation, hearing aids with zoom control would be beneficial and they were ordered.  

In view of the foregoing, the Board notes that the examination findings are the most probative with the degree of impairment.  However, the Court has noted that the assignment of disability ratings for hearing impairment is derived by the mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations resulted in a noncompensable disability evaluation for the Veteran's hearing loss as a result of the audiometric examination he was accorded in 2009.  Tests results of that examination establish that the degree of disability is not noncompensable.  As with the 2010 examination, the tests results establish that the degree of disability has worsened to an award in the assignment of a 10 percent rating, but not more.  The Board is aware of the 2009 private audiometric examination report, but it does not refer to a review of the claims folder.  The VA examinations reflect that the examiners had the claims folder available for review.  

The Veteran has complained that the testing was conducted in a sound-controlled room and he does "not live or work in a sound proof room and people do not talk to me through head phones."  In determining whether VA's policy of conducting audiometric testing in a sound-controlled room is a blatant error in his interpretation of, or is otherwise inconsistent with, VA's regulations of medical examinations, Congress has not prescribed the precise procedures for conducting VA medical examinations.  See 38 U.S.C.A. § 5103A(d).  The Secretary has authorized his broad authority to resolve this ambiguity by prescribing a series of regulations on the subject.  See 38 U.S.C.A. § 501.  One of these regulation provides, in relevant part, that "an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiology test."  38 C.F.R. § 4.85(a).  

The Veteran has not shown that the Secretary's policy is a clearly erroneous interpretation of § 4.85(a) or that it is otherwise inconsistent with VA's medical examination regulations.  See 38 C.F.R. § 4.1, 4.2, 4.10.  In particular, the Veteran has offered no expert medical evidence demonstrating that an audiometry test conducted in a sound controlled room produces inaccurate, misleading, or clinically unacceptable test results.  Nor has the Veteran offered any expert medical evidence demonstrating that an alternative testing method exists and that this method is in use by the general medical community.  The Veteran has simply offered his own unsubstantiated lay opinion as to the propriety of this testing method.  The Court will not invalidate the Secretary's chosen policy on this basis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Secretary's audiological examinations are designed for one purpose, that is, to obtain the information necessary for the full and accurate application of the hearing loss rating schedule.  38 C.F.R. § 4.1.  The Secretary has chosen to construct the hearing loss rating schedule based exclusively on the results provided from two objective tests, a pure tone audiometry test and a speech discrimination test.  38 C.F.R. § 4.85(a).  The Board does not second guess the Secretary's decision in this regard.  Therefore, an individual challenging the Secretary's policy concerning VA's audiological examination regulations will need to show that the policy is a plainly erroneous interpretation of, or is otherwise inconsistent with, VA's regulations.  Martinak v. Nichols, 21 Vet. App. 447 (2007).  That has not been done in the instant case.  


ORDER

An initial compensable rating for bilateral hearing loss prior to December 23, 2010, and to a disability rating in excess of 10 percent for bilateral hearing loss from that date on a schedular basis is denied.  To this extent, the appeal is denied.  


REMAND

In March 2011, the Veteran submitted statements from 3 family members attesting to the impact his hearing loss has had on his personal and work life.  These statements have not been reviewed by the originating agency and the Veteran did not provide a waiver of such consideration.  

Further, it is noted that on the VA examination in June 2009, the examiner noted that the Veteran reported he was having difficulty hearing his wife when she was riding in the car or passengers in the back seat.  The examiner concluded that the Veteran's hearing loss would have a significant impact on his employment.  At the December 2010 examination, the examiner noted that he would have difficulty hearing in the background noise, at a distance or when not facing the speaker.  It was noted that this loss was amenable to amplification.  It was specifically noted that, for his occupation, hearing aids with zoom control would be beneficial and they were ordered.  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence has raised a question with regard to whether the Veteran's hearing loss warrants referral for consideration of an extraschedular evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the lay statements submitted by the Veteran.  

2. The Veteran should be contacted to determine if there are any outstanding treatment records since the December 2010 VA examination.  Any records identified should be obtained.  Thereafter, the RO should review the record to determine if further examination of the Veteran is indicated to assess the impact of his hearing loss causes marked impairment interference with his employment.  

3.  The RO should then review the evidence to determine whether the evidence warrants referral for consideration of an extraschedular evaluation for his hearing loss. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


